UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 2) PHH Corporation (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) (CUSIP Number) December 31, 2014 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Capital LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.6% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IA Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Emanuel J. Friedman 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 4,366,934 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 8.6% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Debt Opportunities Master Fund, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.0% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Debt Opportunities GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.0% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Debt Opportunities Master Fund II, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.0% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Debt Opportunities II GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 2.0% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Financial Services Fund, LP 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Financial Services GP, LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER 0 EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 0 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0.0% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Beltway Strategic Opportunities Fund L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.3% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. CUSIP No. 693320202 13G 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) EJF Beltway Strategic Opportunities GP LLC 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS) (a) x (b) o 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES 5 SOLE VOTING POWER 0 BENEFICIALLY OWNED BY 6 SHARED VOTING POWER EACH REPORTING 7 SOLE DISPOSITIVE POWER 0 PERSON WITH 8 SHARED DISPOSITIVE POWER 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS) o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.3% (1) 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO Based on 50,840,342 shares of common stock outstanding as of October 29, 2014, as the Issuer reported in its Form 10-Q filed with the SEC on November 5, 2014. Item 1. (a)Name of Issuer PHH Corporation Item 1. (b)Address of Issuer’s Principal Executive Offices 3000 Leadenhall Road Mt. Laurel, New Jersey 08054 Item 2. (a)Name of Person Filing This Schedule 13G is being filed on behalf of the following persons (the “Reporting Persons”)*: (i) EJF Capital LLC; (ii) Emanuel J. Friedman; (iii) EJF Debt Opportunities Master Fund, L.P.; (iv) EJF Debt Opportunities GP, LLC; (v) EJF Debt Opportunities Master Fund II, LP; (vi) EJF Debt Opportunities II GP, LLC; (vii) EJF Financial Services Fund, LP; (viii) EJF Financial Services GP, LLC; (ix) Beltway Strategic Opportunities Fund L.P.; and (x) EJF Beltway Strategic Opportunities GP LLC *Attached as Exhibit A is a copy of an agreement among the Reporting Persons that this Schedule 13G is being filed on behalf of each of them. Item 2. (b)Address of Principal Business Office or, if None, Residence EJF Capital LLC 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 Emanuel J. Friedman 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 EJF Debt Opportunities Master Fund, L.P. 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 EJF Debt Opportunities GP, LLC 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 EJF Debt Opportunities Master Fund II, LP 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 EJF Debt Opportunities II GP, LLC 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 EJF Financial Services Fund, LP 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 EJF Financial Services GP, LLC 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 Beltway Strategic Opportunities Fund L.P. 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 EJF Beltway Strategic Opportunities GP LLC 2107 Wilson Boulevard Suite 410 Arlington, VA 22201 Item 2. (c)Citizenship See Item 4 of the attached cover pages. Item 2. (d)Title of Class of Securities Common Stock, $0.01 par value (“Common Stock”) Item 2. (e)CUSIP Number Item 3.If This Statement is Filed Pursuant to Rule 13d-1(b), or 13d-2(b) or (c), Check Whether the Person Filing is a: Not Applicable. Item 4.Ownership (a) Amount beneficially owned: See Item 9 of the attached cover pages. (b) Percent of class: See Item 11 of the attached cover pages. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote: See Item 5 of the attached cover pages. (ii) Shared power to vote or to direct the vote: See Item 6 of the attached cover pages. (iii) Sole power to dispose or to direct the disposition: See Item 7 of the attached cover pages. (iv) Shared power to dispose or to direct the disposition: See Item 8 of the attached cover pages. Each of EJF Debt Opportunities Master Fund, L.P., EJF Debt Opportunities Master Fund II, LP and Beltway Strategic Opportunities Fund L.P. is the record owner of the shares of Common Stock shown on item 9 of its respective cover page. EJF Debt Opportunities GP, LLC serves as the general partner and investment manager of EJF Debt Opportunities Master Fund, L.P. and may be deemed to share beneficial ownership of the shares of Common Stock of which EJF Debt Opportunities Master Fund, L.P. is the record owner.EJF Debt Opportunities II GP, LLC serves as the general partner and investment manager of EJF Debt Opportunities Master Fund II, LP and may be deemed to share beneficial ownership of the shares of Common Stock of which EJF Debt Opportunities Master Fund II, LP is the record owner.EJF Beltway Strategic Opportunities GP LLC serves as the general partner and investment manager of Beltway Strategic Opportunities Fund L.P. and may be deemed to share beneficial ownership of the shares of Common Stock of which Beltway Strategic Opportunities Fund L.P. is the record owner. EJF Capital LLC is the sole member and manager of each of EJF Debt Opportunities GP, LLC, EJF Debt Opportunities II GP, LLC and EJF Beltway Strategic Opportunities GP LLC, and may be deemed to share beneficial ownership of the shares of Common Stock of which such entities may share beneficial ownership.EJF Capital LLC also serves as the investment manager of a managed account and may be deemed to share beneficial ownership of the 158,881 shares of Common Stock of which the managed account is the record owner. Emanuel J. Friedman is the controlling member of EJF Capital LLC and may be deemed to share beneficial ownership of the shares of Common Stock over which EJF Capital LLC may share beneficial ownership. Item 5.Ownership of Five Percent or Less of a Class As of December 31, 2014, EJF Financial Services Fund, LP and EJF Financial Services GP, LLC did not beneficially own any shares of Common Stock. Item 6.Ownership of More than Five Percent on Behalf of Another Person See item 4. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not Applicable. Item 8.Identification and Classification of Members of the Group The filing persons may be deemed to be members of a group. Item 9.Notice of Dissolution of Group Not Applicable. Item 10.Certification By signing below I certify that, to the best of my knowledge and belief, the securities referred to above were not acquired and are not held for the purpose of or with the effect of changing or influencing the control of the issuer of the securities and were not acquired and are not held in connection with or as a participant in any transaction having that purpose or effect. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:February13, 2015 EJF CAPITAL LLC By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EMANUEL J. FRIEDMAN By: /s/ Emanuel J. Friedman Name: Emanuel J. Friedman EJF DEBT OPPORTUNITIES MASTER FUND, L.P. By: Its: EJF DEBT OPPORTUNITIES GP, LLC General Partner By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF DEBT OPPORTUNITIES GP, LLC By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF DEBT OPPORTUNITIES MASTER FUND II, LP By: Its: EJF DEBT OPPORTUNITIES II GP, LLC General Partner By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF DEBT OPPORTUNITIES II GP, LLC By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF FINANCIAL SERVICES FUND, LP By: Its: EJF FINANCIAL SERVICES GP, LLC General Partner By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF FINANCIAL SERVICES GP, LLC By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer BELTWAY STRATEGIC OPPORTUNITIES FUND L.P. By: Its: EJF BELTWAY STRATEGIC OPPORTUNITIES GP LLC General Partner By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF BELTWAY STRATEGIC OPPORTUNITIES GP LLC By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EXHIBIT A The undersigned, EJF Capital LLC, a Delaware limited liability company, Emanuel J. Friedman, EJF Debt Opportunities Master Fund, L.P., a limited partnership organized under the laws of the Cayman Islands, EJF Debt Opportunities GP, LLC, a Delaware limited liability company, EJF Debt Opportunities Master Fund II, LP, a limited partnership organized under the laws of the Cayman Islands, EJF Debt Opportunities II GP, LLC, a Delaware limited liability company, EJF Financial Services Fund, LP, a Delaware limited partnership, EJF Financial Services GP, LLC, a Delaware limited liability company, Beltway Strategic Opportunities Fund L.P., a limited partnership organized under the laws of the Cayman Islands and EJF Beltway Strategic Opportunities GP LLC, a Delaware limited liability company, hereby agree and acknowledge that the information required by this Schedule 13G, to which this Agreement is attached as an exhibit, is filed on behalf of each of them.The undersigned further agree that any further amendments or supplements thereto shall also be filed on behalf of each of them. Dated:February13, 2015 EJF CAPITAL LLC By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EMANUEL J. FRIEDMAN By: /s/ Emanuel J. Friedman Name: Emanuel J. Friedman EJF DEBT OPPORTUNITIES MASTER FUND, L.P. By: Its: EJF DEBT OPPORTUNITIES GP, LLC General Partner By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF DEBT OPPORTUNITIES GP, LLC By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF DEBT OPPORTUNITIES MASTER FUND II, LP By: Its: EJF DEBT OPPORTUNITIES II GP, LLC General Partner By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF DEBT OPPORTUNITIES II GP, LLC By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF FINANCIAL SERVICES FUND, LP By: Its: EJF FINANCIAL SERVICES GP, LLC General Partner By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF FINANCIAL SERVICES GP, LLC By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer BELTWAY STRATEGIC OPPORTUNITIES FUND L.P. By: Its: EJF BELTWAY STRATEGIC OPPORTUNITIES GP LLC General Partner By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer EJF BELTWAY STRATEGIC OPPORTUNITIES GP LLC By: Its: EJF CAPITAL LLC Sole Managing Member By: /s/ Neal J. Wilson Name: Neal J. Wilson Title: Chief Operating Officer
